Equity One, Inc. 1600 NE Miami Gardens Drive North Miami Beach, FL33179 305-947-1664 For additional information: Mark Langer, EVP and Chief Financial Officer FOR IMMEDIATE RELEASE: Equity One Reports Third Quarter 2009 Operating Results Board Approves New Dividend Policy NORTH MIAMI BEACH, FL; November 4, 2009 – Equity One, Inc. (NYSE:EQY), an owner, developer, and operator of shopping centers, announced today its financial results for the three and nine months ended September 30, 2009. Highlights · Reported third quarter FFO of $0.36 per share as compared to a loss of $0.13 per share last year · Same property NOI decreased by 4.5% · Occupancy was 90.1%, down 60 basis points as compared to June 30, 2009 · Acquired Westbury Plaza for $103.7 million · Increased and narrowed 2009 FFO guidance to $1.65 to $1.70 per share · Board adopted a new reduced dividend policy effective in the fourth quarter 2009 “In a challenging environment, we’re pleased with how we have performed, delivering results that met our expectations,” said Jeff Olson, Chief Executive Officer of Equity One. “We’re seeing signs of increased demand in the leasing market, and it appears that the financial markets are improving.” “I am also extremely pleased that we are executing on an exciting investment in the New York City metropolitan area – Westbury Plaza. This site is in one of the premiere retail corridors in the country with opportunities to create additional value.” Financial Highlights In the third quarter 2009, Equity One generated Funds From Operations (FFO) of $31.3 million, or $0.36 per diluted share, as compared to FFO for the same period in 2008 in which a loss of $9.9 million, or $0.13 per diluted share, was recorded.The third quarter 2009 FFO results include gains of $6.3 million, or $0.07 per diluted share, from the sale of our investment in equity securities and $2.3 million, or $0.03 per diluted share, of gains from the sale of two outparcels. The third quarter 2008 results included a non-cash impairment charge related to the Company’s investment in DIM Vastgoed, N.V. (“DIM”) amounting to $32.7 million, or $0.45 per diluted share. For the nine months ended September 30, 2009, Equity One reported FFO of $118.4 million, or $1.43 per diluted share, which includes $0.40 per diluted share of one-time items pertaining to the bargain purchase gain from our acquisition of a controlling stake of DIM in the first quarter and the gain from our investment in equity securities recorded in the third quarter.FFO for the same nine-month period in 2008 was $46.0 million, or $0.63 per diluted share, including the DIM non-cash impairment charge amounting to $0.44 per diluted share. Net income attributable to Equity One was $15.3 million and earnings per diluted share was $0.17 for the quarter ended September 30, 2009 as compared to a net loss of $21.4 million, or $0.29 per diluted share, for third quarter 2008.For the nine months ended September 30, 2009, net income attributable to Equity One was $74.5 million, or $0.89 per diluted share.This compares to net income attributable to Equity One of $28.9 million, or $0.39 per diluted share, for the nine months ended September 30, 2008. The 2008 results for the nine months included $18.5 million of gains from the sale of seven properties to our joint venture with Global Retail
